         Case 18-30155 Document 1447 Filed in TXSB on 12/13/18 Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                §
In re:                                                          §      Chapter 11
                                                                §
EXCO RESOURCES, INC., et al.,1                                  §      Case No. 18-30155 (MI)
                                                                §
                                   Debtors.                     §      (Jointly Administered)
                                                                §

              NOTICE OF ADJOURNMENT OF CONFIRMATION HEARING


       PLEASE TAKE NOTICE THAT the hearing (the “Confirmation Hearing”) to consider
confirmation of the Amended Settlement Joint Chapter 11 Plan of Reorganization of EXCO
Resources, Inc. and Its Debtor Affiliates [Docket No. 1391] (as modified, amended, or
supplemented from time to time, the “Plan”)2 that currently is scheduled for December 18, 2018
at 10:30 a.m. (prevailing Central Time), before the Honorable Judge Marvin Isgur, in the United
States Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street Houston,
Texas 77002, has been rescheduled with the permission of the Court to December 20, 2018, at
9:45 a.m. (prevailing Central Time).

       PLEASE TAKE FURTHER NOTICE THAT the deadline to object to the Plan
(the “Objection Deadline”) was December 3, 2018, unless such deadline was otherwise extended
with the consent of the Debtors.

        PLEASE TAKE FURTHER NOTICE THAT the deadlines for filing: (a) responses to
objections to the Plan; (b) the Debtors’ brief in support of confirmation of the Plan; and
(c) the Voting Report (collectively, the “Plan Response Deadline”) have been reset to
December 19, 2018, at 12:00 p.m. (prevailing Central Time).

       PLEASE TAKE FURTHER NOTICE THAT the Confirmation Hearing and the Plan
Response Deadline may be further continued from time to time by announcing such continuance
in open court or otherwise, without further notice to parties in interest.



1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: EXCO Resources, Inc. (2779); EXCO GP Partners Old, LP (1262); EXCO Holdings (PA),
    Inc. (1745); EXCO Holding MLP, Inc. (1972); EXCO Land Company, LLC (9981); EXCO Midcontinent MLP,
    LLC (0557); EXCO Operating Company, LP (1261); EXCO Partners GP, LLC (1258); EXCO Partners OLP
    GP, LLC (1252); EXCO Production Company (PA), LLC (7701); EXCO Production Company (WV), LLC
    (7851); EXCO Resources (XA), LLC (7775); EXCO Services, Inc. (2747); Raider Marketing GP, LLC (6366);
    and Raider Marketing, LP (4295). The location of the Debtors’ service address is: 12377 Merit Drive, Suite
    1700, Dallas, Texas 75251.
2   Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.
       Case 18-30155 Document 1447 Filed in TXSB on 12/13/18 Page 2 of 3



        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these
chapter 11 cases are available free of charge by visiting http://dm.epiq11.com/ERI or by calling
(646) 282-2400. You may also obtain copies of any pleadings by visiting the Court’s website at
https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.



                                   Respectfully Submitted,
Dated: December 13, 2018
                                   /s/ Christopher T. Greco, P.C.
                                   Christopher T. Greco, P.C. (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone:     (212) 446-4800
                                   Facsimile:     (212) 446-4900
                                   Email:         christopher.greco@kirkland.com
                                   - and -
                                   Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                   Alexandra Schwarzman (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:     (312) 862-2000
                                   Facsimile:     (312) 862-2200
                                   Email:         patrick.nash@kirkland.com
                                                  alexandra.schwarzman@kirkland.com
                                   - and -
                                   Marcus A. Helt (TX: 24052187)
                                   Telephone:    (214) 999-4526
                                   Facsimile:    (214) 999-3526
                                   Email:        mhelt@foley.com
                                   Michael K. Riordan (TX: 24070502)
                                   Telephone:    (713) 276-5178
                                   Facsimile:    (713) 276-6178
                                   Email:        mriordan@foley.com
                                   FOLEY GARDERE
                                   FOLEY & LARDNER LLP
                                   1000 Louisiana Street, Suite 2000

                                   Counsel for the Debtors and Debtors in Possession



                                               2
      Case 18-30155 Document 1447 Filed in TXSB on 12/13/18 Page 3 of 3



                                   Certificate of Service

       I certify that on December 13, 2018, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                   /s/ Christopher T. Greco, P.C.
                                                   Christopher T. Greco, P.C.
